

117 S2241 IS: Responsibly and Equitably Change How Auto-charging Rates Get Evaluated Act
U.S. Senate
2021-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2241IN THE SENATE OF THE UNITED STATESJune 24, 2021Mr. Hickenlooper (for himself and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the Public Utility Regulatory Policies Act of 1978 to require States to consider measures to promote greater electrification of the transportation sector, and for other purposes.1.Short titleThis Act may be cited as the Responsibly and Equitably Change How Auto-charging Rates Get Evaluated Act or the RECHARGE Act.2.Consideration of measures to promote greater electrification of the transportation sector(a)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:(20)Electric vehicle charging programsEach State shall consider measures to promote greater electrification of the transportation sector, including the establishment of rates that—(A)promote affordable and equitable electric vehicle charging options for residential, commercial, and public electric vehicle charging infrastructure;(B)improve the customer experience associated with electric vehicle charging, including by reducing charging times for light-, medium-, and heavy-duty vehicles;(C)accelerate both third-party investment and investments by electric utilities in electric vehicle charging stations for light-, medium-, and heavy-duty vehicles; and(D)appropriately recover the marginal costs of delivering electricity to electric vehicles and electric vehicle charging infrastructure..(b)Compliance(1)Time limitationSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:(7)(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated utility shall commence consideration under section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (20) of section 111(d).(B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility shall complete the consideration and make the determination under section 111 with respect to the standard established by paragraph (20) of section 111(d)..(2)Failure to complySection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph..(3)Prior State actions(A)In generalSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:(g)Prior State actionsSubsections (b) and (c) shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the date of enactment of this subsection—(1)the State has implemented for the electric utility the standard (or a comparable standard);(2)the State regulatory authority for the State or the relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard (or a comparable standard) for the electric utility; or(3)the State legislature has voted on the implementation of the standard (or a comparable standard) for the electric utility during the 3-year period ending on that date of enactment..(B)Cross-referenceSection 124 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2634) is amended—(i)by striking this subsection each place it appears and inserting this section; and(ii)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this section to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph..